      Case 4:18-cv-00139-MW-CAS Document 136 Filed 02/11/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION
 DONNY PHILLIPS,                                  Case No. 4:18-cv-139-MW/CAS
       Plaintiff,
 v.
 MARK S. INCH, et al.,
       Defendants.

                EIGHTH STATUS REPORT ON DISCOVERY

      In accordance with the Initial Scheduling Order of the Court, the parties

provide the following report on the status of discovery in this case:

      Counsel for Plaintiff was able to enter the Northwest Florida Reception

Center, the institution where his client is housed, with a camera and photograph his

client’s leg, on February 1, 2019. Erik Kverne, counsel for Secretary Inch was

present. Plaintiff submitted the photographs to his medical expert on that same day

and served his Fed.R.Civ.P. 26(a)(2) expert report disclosure February 4, 2019.

      Plaintiff has sought availability dates for depositions of the Defendants over

the past ten weeks and up to Friday, received no dates. Plaintiff will seek to set

additional depositions once the initial parties are deposed and once records are

received from the Department, which are due February 12, 2019. Plaintiff has

circulated proposed protective orders to permit full disclosure of FDOC records for

review by parties. Counsel for Secretary Inch has responded with no objection.

                                          1
       Case 4:18-cv-00139-MW-CAS Document 136 Filed 02/11/19 Page 2 of 3




         Plaintiff intends to voluntarily dismiss the following defendants: Sheffield

and Bellamy, who have not recently persisted in violating Plaintiff’s constitutional

and statutory rights, and also Vandermark, who has moved to South Florida.

         Plaintiff has negotiated with Centurion to modify the categories requested

for the Fed.R.Civ.P. 30(b)(6) deposition. Counsel for Centurion has submitted the

revised categories to her clients. Plaintiff will submit categories for Fed.R.Civ.P.

30(b)(6) depositions to Secretary Inch once paper discovery has been received

from the Department. The following are the depositions currently sought.

         Phillips v. Jones: Plaintiff’s Deposition Matrix
          Witness                           Location                Hrs.
          FDOC Rule 30b6                    Tallahassee             4.0
          Corizon Rule 30b6                 Tallahassee             4.0
          Centurion Rule 30b6               Tallahassee             4.0
          Dr. Cruz Pagan Delgado, MD Carrabelle                     2.0
          Sara Brock Green, RN              Carrabelle              2.0
          Glenwood Cobb, RN                 Carrabelle              2.0
          Lucy Franklin, LPN                Carrabelle              2.0
          Linda Cort, LPN                   Crawfordville           2.0
          Labridia Gregory                  Carrabelle              2.0

As of 2/11/2019, we have the following availability for depositions:

FEBRUARY 2019
                       05   06   07   08   11   12   13   14   15   18     19   20   21   22   25   26   27   28
 Cook                                      Y    Y    Y    Y    Y    Y      N    Y    N    Y    Y    Y    N    Y
 Francolin                                 Y    Y    Y    Y    Y    N      Y    N    N    Y    Y    N    Y    N
 Toomey                                    N    N    N    N    N    N      N    N    N    N    N    N    N    Y
 Kverne


MARCH 2019
             01   04   05   06   07   08   11   12   13   14   15   18     19   20   21   22   25   26   27   28   29
 Cook        Y    N    N    N    N    N    Y    Y    Y    Y    Y    Y      Y    Y    N    Y    Y    Y    Y    N    Y
 Francolin   Y    N    N    N    N    N    N    Y    Y    Y    Y    Y      Y    Y    Y    Y    Y    N    Y    Y    Y
 Toomey      Y    Y    Y    Y    Y    Y    Y    Y    N    N    Y    Y      Y    Y    Y    Y    Y    Y    Y    Y    Y
 Kverne




                                                          2
     Case 4:18-cv-00139-MW-CAS Document 136 Filed 02/11/19 Page 3 of 3




      Plaintiff has sought a case management conference for purposes of planning

the conduct of discovery to its conclusion.

      Respectfully submitted on February 11, 2019,

s/ James V. Cook                              s/ Erik Kverne
James V. Cook, Esq.                           Erik Kverne, Esq.
Florida Bar Number 0966843                    Florida Bar No. 99829
Law Office of James Cook                      Office of the Attorney General
314 West Jefferson Street                     The Capitol, PL-01
Tallahassee, FL 32301                         Tallahassee, Florida 32399-1050
Tel. 850-222-8080                             Telephone: (850) 414-3300
Fax: 850-561-0836                             Facsimile: (850) 488-4872
cookjv@gmail.com                              Erik.Kverne@myfloridalegal.com
For Plaintiff Phillips                        For Defendant Inch

s/ Gregg A. Toomey                            s/ Ana C. Françolin Dolney
Gregg A. Toomey, Esq.                         Ana C. Françolin Dolney, Esq.
The Toomey Law Firm LLC                       Florida Bar No.: 23162
1625 Hendry Street, Suite 203                 Cruser, Mitchell, Novitz, Sanchez, et al.
Ft. Myers, FL 33901                           121 S. Orange Avenue, Suite 1500
Phone: (239) 337-1630                         Orlando, FL 32801
Fax: (239) 337-0307                           Tel: 407-730-3535
gat@thetoomeylawfirm.co                       Fax: 407-730-3540
alr@thetoomeylawfirm.com                      flcourtfilings@cmlawfirm.com
hms@thetoomeylawfirm.com                      For Defendants Pagan-Delgado, Green,
For Defendants Corizon, Pagan-                Franklin, Cobb, Centurion of Florida,
Delgado, Green, Franklin and Cort             LLC




                                         3
